Title: From Benjamin Franklin to John Adams, 2 December 1784
From: Franklin, Benjamin
To: Adams, John


				
					Passy, Dec. 2. 1784.—
				
				Mr Franklin presents his respectful Compliments to Mr Adams, with Thanks for his obliging Invitation, which he should accept with Pleasure, but that he finds himself oblig’d to renounce dining abroad, his Malady rendring it on many accounts extreamly inconvenient to him.
				Mr F. has receiv’d a Letter & some Papers from Mr Grand, on which he wishes to confer with Mr Adams & Mr Jefferson when convenient to them.—
			 
				Addressed: A son Excellence / Monsieur Adams / Ministre Plenipotentiaire / des Etats Unis, &c / à Auteuil
				Endorsed: Dr Franklin 2. Dec. 1784.
			